Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00491-CV

                IN RE Klint Eugene MILLER, Kenneth B. Miller and Molly A. Miller

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 7, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 18, 2019, relators filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2016-3364-DC, styled In the Interest of R.W.M. and K.S.M., Children,
pending in the 38th Judicial District Court, Real County, Texas, the Honorable Camile G. Dubose presiding.